         Case 1:21-cv-01669-RDM Document 10 Filed 09/21/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                     )
AMERICAN ACCOUNTABILITY              )
FOUNDATION,                          )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                Case No. 1:21-cv-1669 (RDM)
                                     )
BUREAU OF ALCOHOL,                   )
TOBACCO, FIREARMS AND                )
EXPLOSIVES,                          )
                                     )
                  Defendant.         )
____________________________________ )

                                   JOINT STATUS REPORT

       Plaintiff American Accountability Foundation filed this lawsuit against the Bureau of

Alcohol, Tobacco, Firearms and Explosives (“ATF”), a component of the U.S. Department of

Justice, under the Freedom of Information Act, 5 U.S.C. § 552. See Compl. at 1, ECF No. 1. The

request at issue asks for “[c]opies of all complaints, grievances, requests for investigation, or

investigatory documents related to employee misconduct, harassment, malfeasance, or other

violations of the standards of professional conduct by or regarding Mr. David H. Chipman.” Id. ¶

16. When Plaintiff submitted the request, and when Plaintiff filed this lawsuit, Mr. Chipman was

the pending nominee to serve as the Senate-confirmed Director of ATF.

       On August 6, 2021, ATF filed its answer. See Def.’s Answer to Pl.’s Compl., ECF No. 8.

       On August 13, 2021, the Court ordered the parties to confer and file a Joint Status Report

(“JSR”) that addressed “(1) any documents still to be produced pursuant to FOIA; (2) an

anticipated schedule for processing and producing any such documents; and (3) any substantive

areas of disagreement between the parties.” See Aug. 13, 2021 Minute Order. The Court also


                                                  1
            Case 1:21-cv-01669-RDM Document 10 Filed 09/21/21 Page 2 of 3




scheduled an Initial Scheduling Conference. See id.; see also Aug. 23, 2021 Minute Order

(extending JSR deadline to September 21, 2021, and rescheduling the Initial Scheduling

Conference for September 27, 2021).

       The Parties have conferred and provide this update:

       1.       On September 9, 2021, the President withdrew Mr. Chipman’s nomination to

serve as the Senate-confirmed Director of ATF. See Statement from the President on Withdrawal

of David Chipman’s Nomination to Lead ATF, White House,

https://www.whitehouse.gov/briefing-room/statements-releases/2021/09/09/statement-from-the-

president-on-withdrawal-of-david-chipmans-nomination-to-lead-atf/ (Sept. 9, 2021).

       2.       The Parties are discussing the impact of the withdrawal on this case, including

whether Plaintiff may ultimately decide to voluntarily dismiss this case.

       3.       In light of the Parties’ ongoing discussions about the future of the case, they

respectfully propose that they file another JSR by October 29, 2021, if the case has not already

been dismissed. The Parties propose addressing in the October 29 JSR (1) any documents still to

be produced pursuant to FOIA; (2) an anticipated schedule for processing and producing any

such documents; and (3) any substantive areas of disagreement between the parties. Finally, the

Parties respectfully request that the Court vacate the September 27 Initial Scheduling Conference

and reschedule it for a date after October 29 that is convenient for the Court.




                                                  2
        Case 1:21-cv-01669-RDM Document 10 Filed 09/21/21 Page 3 of 3




Dated: September 21, 2021                  Respectfully submitted,

                                           BRIAN M. BOYNTON
                                           Acting Assistant Attorney General

                                           MARCIA BERMAN
                                           Assistant Branch Director
                                           Federal Programs Branch

                                           /s/ Bradley Craigmyle
                                           BRADLEY CRAIGMYLE
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, N.W., Room 11216
                                           Washington, D.C. 20005
                                           Telephone: (202) 616-8101
                                           Facsimile: (202) 616-8460
                                           Email: Bradley.T.Craigmyle@usdoj.gov

                                           Counsel for Defendant


/s/ Michael Buschbacher                    /s/ Blake W. Meadows
Michael Buschbacher                        Blake W. Meadows (admitted pro hac vice)
D.D.C. Bar No. 1048432                     Georgia Bar No. 569729
Boyden Gray & Associates                   Travis W. Smith (admitted pro hac vice)
801 17th Street NW, Suite 350              Georgia Bar No. 153045
Washington, DC 20006                       Foster, Foster, & Smith, LLC
(317) 513-0622                             118 S. Main St.
buschbacher@boydengrayassociates.com       Jonesboro, GA 30236
Attorney for the Plaintiff                 Phone: (770) 478-4000
                                           bmeadows@fostersmith.law
                                           tsmith@fostersmith.law
                                           Attorneys for the Plaintiff




                                       3
